United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-787
Issued: October 13, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 29, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ November 10, 2008 nonmerit decision denying her request for merit
review. Because more than one year has elapsed between the Office’s last merit decision dated
October 24, 2007 and the filing of this appeal, the Board lacks jurisdiction to review the merits
of this claim.1
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
On appeal, appellant’s representative contends that the request for reconsideration
established that appellant sustained a recurrence of disability on May 11, 2007 causally related to
her accepted injury and, thus, warranted further merit review.

1

See 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).

FACTUAL HISTORY
On November 14, 2002 appellant, a 42-year-old letter carrier, sustained injuries to her
right foot and knee, left elbow and lumbar spine. The Office accepted her traumatic injury claim
for right foot, right knee, left elbow and lumbosacral sprains. Appellant returned to full-time
light duty on November 22, 2002.
The Office accepted January 8, 2003 and May 24, August 27, September 20 and
November 12, 2004 claims for recurrences of disability. On August 25, 2005 appellant’s treating
physician, Dr. Daniel W. Wilen, a Board-certified orthopedic surgeon, released her to work full
time with restrictions which included lifting and carrying no more than 20 pounds for three hours
per day; standing for no more than three hours per day; walking and climbing for no more than
two hours per day; and resting when needed.
On May 15, 2007 appellant submitted a recurrence of disability claim alleging that she
was totally disabled as of May 11, 2007 due to her November 14, 2002 employment injury. She
stated that she had experienced pain in her back, leg, knee and foot, as well as “lots of muscle
spasms,” since her return to work.
Appellant submitted reports from Dr. Wilen for the period May 14 through
June 28, 2007. In a May 14, 2007 report of a radiology study, Dr. Wilen diagnosed degenerative
joint disease of the right foot and knee, left elbow and lumbar spine. On June 4, 2007 he
indicated that appellant had been totally incapacitated since May 14, 2007 due to pain in her
lower back, left leg, knee and foot.
On June 22, 2007 the employing establishment controverted appellant’s claim on the
grounds that her claimed disabling conditions were not work related. It also contended that there
was insufficient medical evidence to support her claim.
In an August 23, 2005 letter, the Office advised appellant that the evidence submitted was
insufficient to establish her recurrence claim. It informed her, because she had returned to light
duty following her most recent period of disability, she was required to provide evidence
showing that there had been a change in the nature and extent of her injury-related condition
such that she was unable to perform the light-duty job, or that there had been a change in the
nature and extent of her light-duty job requirements.
Appellant submitted an August 30, 2007 report from Dr. Jaime H. Nieto, a Boardcertified neurosurgeon, who listed her complaints of severe pain in her right knee and hip.
Dr. Nieto’s examination of the left lower extremity was normal. He found decreased range of
motion in the neck. In the thoracic spine, Dr. Nieto found significant degenerative disc disease,
osteophytes and bony bridges.
By decision dated October 24, 2007, the Office denied appellant’s recurrence claim on
the grounds that the medical evidence failed to show a change in the nature and extent of her
injury-related condition or in her light-duty job requirements.
On October 14, 2008 appellant, through her representative, requested reconsideration.
He contended that the medical evidence of record demonstrated that appellant had sustained a
2

recurrence of disability on May 11, 2007. The representative stated that there was a clear change
in the nature and extent of appellant’s injuries causally related to the November 14, 2002 injury.
In support of her request for reconsideration, appellant submitted an August 23, 2008
emergency room report, which contained a diagnosis of cervicalgia, an August 23, 2008 report of
a magnetic resonance imaging (MRI) scan of the neck, copies of medical reports received prior
to the issuance of the October 24, 2007 decision and duty status reports for the period
November 13, 2007 through August 28, 2008 from Dr. Wilen. On November 13 and
December 11, 2007 and January 25, 2008 Dr. Wilen indicated by placing a checkmark in the
“no” box that appellant was not advised to return to work. On August 28, 2008 he indicated by
placing a checkmark in the “yes” box that appellant was permitted to return to part-time
employment.
By decision dated November 10, 2008, the Office denied appellant’s request for
reconsideration on the grounds that the evidence was insufficient to warrant merit review. It
found the medical evidence submitted was irrelevant or duplicative of evidence previously
submitted and considered.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,2 the Office regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.3 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.4 When a claimant fails to meet one of the above standards, the
Office will deny the application for reconsideration without reopening the case for review on the
merits.5 The Board has held that the submission of evidence which does not address the
particular issue involved does not constitute a basis for reopening a case.6
ANALYSIS
Appellant’s October 14, 2008 request for reconsideration neither alleged, nor
demonstrated, that the Office erroneously applied or interpreted a specific point of law.

2

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.607(a).

5

Id. at § 10.608(b).

6

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

3

Additionally, her representative did not advance a relevant legal argument not previously
considered by the Office. He disagreed with the Office’s decision, contending that the evidence
was sufficient to establish appellant’s recurrence claim. Consequently, appellant is not entitled
to a review of the merits of her claim based on the first and second above-noted requirements
under section 10.606(b)(2).
The Board also finds that the evidence submitted in support of the request for
reconsideration does not constitute relevant and pertinent new evidence not previously
considered by the Office. In its October 24, 2007 decision, the Office denied appellant’s
recurrence claim on the grounds that the medical evidence failed to show a change in the nature
and extent of her injury-related condition, or in her light-duty job requirements. Appellant
submitted an emergency room report, which contained a diagnosis of cervicalgia, and a report of
an MRI scan of the neck. The Office did not accept appellant’s case for a cervical condition.
There is no evidence of record which supports any causal relationship between a cervical
condition and the accepted injury. Therefore, these reports are not relevant to the issue in this
case. Copies of medical reports received and reviewed by the Office prior to the issuance of the
October 24, 2007 decision are cumulative and duplicative in nature and thus have no evidentiary
value.7 Dr. Wilen’s duty status reports do not address whether appellant experienced a
recurrence of disability due to a change in the nature and extent of her injury-related condition,
or in her light-duty job requirements, and do not contain an explanation as to how her alleged
disability was causally related to her accepted injury. Therefore, they are irrelevant and do not
constitute a basis for reopening her claim for merit review.
The Board finds that the Office properly determined that appellant was not entitled to a
review of the merits of her claim pursuant to any of the three requirements under section
10.606(b)(2) and properly denied her October 14, 2008 request for reconsideration.
On appeal, appellant’s representative contends that the request for reconsideration
established that appellant sustained a recurrence of disability on May 11, 2007 causally related to
her accepted injury and, thus, warranted further merit review. As noted the Board does not have
jurisdiction over the merits of this case.8 The issue addressed by the Office in its November 10,
2008 decision was whether the evidence submitted on reconsideration was sufficient to warrant
merit review. For reasons stated herein, the Board finds that the Office properly denied
appellant’s request for merit review.
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

7

Evidence that repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a claim for merit review. Denis M. Dupor, 51 ECAB 482 (2000).
8

See supra note 1 and accompanying text.

4

ORDER
IT IS HEREBY ORDERED THAT the November 10, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 13, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

